DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 10 is directed to a method; and claim 16 is directed to a computer-readable storage medium. Thus, claims 1, 10, and 16 are directed to statutory categories of invention. However, claims 1, 10, and 16 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claims 1 and 16 is: 
receiving a catalogue of owned physical assets with associated metadata from the owner of the physical asset;
receiving allocation rules with classification criteria to be applied to the owned physical assets of the catalogue, wherein the allocation rules include at least an identification of individuals and/or entities to receive at least one of the owned physical assets;
applying allocation rules and classification criteria to the catalogue of physical assets received to generate a metadata tiered classification of the physical assets;
determining nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset;
building a model of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets;
determining a value of each of the physical assets of the catalogue, based on the model; and 
determining a recommendation for distribution of the physical assets to the identified individuals and entities other than the owner of the physical asset, based on the value of each of the physical assets.	

The abstract idea of claim 10 is:
receiving input regarding the event;
determining at least one physical asset affected by the event;
determining nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset;
building a model of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets;
reevaluating a value associated with the physical asset relative to the event based on the model;
determining a recommendation of distribution of the physical assets to the identified individuals and entities other than the owner of the physical asset, based on the value of the physical assets. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The independent claims 1 and 16 are directed towards receiving input regarding physical assets, receiving allocation rules for the physical assets, applying the allocation rules, determining nonobvious relationships, building a model, determining a value of the physical assets based on the model, and determining a recommendation for distribution. The independent claim 10 is directed to receiving input regarding an event, determining at least one physical asset affected by the event, determining nonobvious relationships, building a model, reevaluating a value associated with the physical asset relative to the event based on the model, and determining a recommendation of distribution. In both instances, applicant has merely described a commonplace business transaction to find new customers or potential owners for an owned asset. Accordingly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at determining value and/or distribution related to a physical asset. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim elements precludes the steps from practically being performed in the mind. In this case, one could mentally or manually perform the steps outlined in the paragraph above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “computer”; claim 10: “computer”; claim 16: “computer program product”; “computer”; “processor”; “one or more memories”; “one or more computer readable storage media”; “computer readable storage medium”; “program instructions”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0036], [0037], [0093] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
The combination of elements is simply the generic computing elements taken together, i.e. a computing system, which is not enough to demonstrate integration of the abstract idea into practical application. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2, 11, and 20 include the additional element of determining the “value of the each of the physical assets of the catalogue,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more. 
Claims 3, 12, and 17 include the additional element of “calculating a nexus score,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 4, 13, and 18 include the additional element of determining the “determining direct relationships… determining nonobvious relationships… building a model of the direct relationships and the nonobvious relationships… assigning a score to the direct relationships and the nonobvious relationships… determining whether additional weight has been assigned… and altering the score” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 5, 15, and 19 includes the additional element of calculating “the value of the physical asset,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 6 and 14 include the additional element of determining “the nonobvious relationships,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 7 includes the additional element of “generating a report with the valuation and distribution of the physical assets,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 8-9 include additional detail describing the nature, content, and/or structure of “the recommendation.” This merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the dependent claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (see MPEP 2106.05(f)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 20070106586) in view of Chase et al. (US 10216769), Herrin et al. (US 20160358117), and Shani et al. (US 20170053222).

Claims 1 and 16
[Regarding claim 1, Mack discloses: a method of receiving and classifying physical assets of an owner {asset owner is offered a registration screen that creates an asset identification profile for the asset owner and prompts the asset owner to supply detailed information describing the assets to be registered, i.e. received; para. [0033]; system comprises multiple "storefronts" to allow physical operation in strategically designated locations, coupled with an online presence to facilitate electronic asset registration and categorization, i.e. classification, in the system's organizational hierarchy; para. [0006]; method described in para. [0007]; physical asset described in para. [0001]}.]
[Regarding claim 16, Mack discloses: a computer program product for receiving and classifying physical assets of an owner with a computer comprising at least one processor, one or more memories, one or more computer readable storage media {asset owner is offered a registration screen that creates an asset identification profile for the asset owner and prompts the asset owner to supply detailed information describing the assets to facilitate asset registration and categorization, i.e. classification; para. [0006], [0033]; computing elements described in para. [0025]}, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method {computing elements described in para. [0025]}.]
Regarding claims 1 and 16, Mack discloses: 
a computer receiving information of owned physical assets with associated metadata from the owner of the physical asset {computer 100 receives information from owner regarding asset, where the owner chooses categories representative of a four-level descriptive hierarchy, i.e. metadata; para. [0033]};
the computer receiving allocation rules with classification criteria to be applied to the owned physical assets of the catalogue {to describe an asset, an asset owner chooses from specific predefined categories, i.e. allocation rules with classification criteria, listed on the system 10 online registration database 40 screen; para. [0033]; note that it’s understood this is received by computer into memory};
the computer applying the allocation rules and classification criteria to the physical assets received to generate a metadata tiered classification of the owned physical assets {Area, Department, Class, and Style (ADCS) hierarchy, applied to the owned asset, defines a generated metadata tiered classification; para. [0033], [0034]};
the computer determining a value of each of the physical assets, based on a model {registered assets may also be periodically reevaluated over time to chronicle the asset's value, this process defining a model; para. [0044]}. 
Mack doesn’t explicitly disclose: the assets being part of a catalogue; wherein the allocation rules include at least an identification of individuals or entities to receive at least one of the owned physical assets; determining, using the computer, nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets; the computer determining a recommendation for distribution of the physical assets to the identified individuals or entities other than the owner of the physical asset, based on the value of each of the physical assets.
However, Chase teaches a similar system for an asset catalog management service. Chase discloses: the assets being part of a catalogue {the customer may request and manage a copy of a master asset catalog; col. 4, lines 55 to 60}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by Mack, to include the features of an asset catalogue, as taught by Chase. Given that Mack acknowledges the benefits of centralized asset registration {para. [0005]}, one of ordinary skill in the art would have been motivated to implement solutions that facilitate cataloging assets with consistent and structured nomenclature, as taught by Chase, thereby streamlining asset registration. One of ordinary skill in the art would have been motivated use an asset catalogue to facilitate asset entry {col. 9, lines 5 to 10 of Chase}, and therefore it would have been obvious to one of ordinary skill in the art to modify Mack with Chase.
The combination of Mack and Chase doesn’t explicitly disclose: wherein the allocation rules include at least an identification of individuals or entities to receive at least one of the owned assets; determining, using the computer, nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets; the computer determining a recommendation for distribution of the physical assets to the identified individuals or entities other than the owner of the physical asset, based on the value of each of the physical assets.
However, Herrin discloses a similar system to identify, gather, and detect reusable digital assets. Herrin discloses: wherein the allocation rules include at least an identification of individuals or entities to receive at least one of the owned assets {a list of one or more potential new owners, i.e. individuals who receive the asset, may be identified in a visual display at step 313, where the new owners are selected from the other users who have accessed or modified the asset in question; para. [0041]; note that selection process executed to make this decision is interpreted as allocation rules}; the computer determining a recommendation for distribution of the assets to the identified individuals and entities other than the owner of the asset, based on the value of each of the assets {one or more new owners or users, i.e. individuals other than the owner of the digital asset, are recommended for each identified asset; para. [0041]; digital asset management system may be employed to identify, prioritize, and transfer, i.e. distribute, asset ownership between users; para. [0016]; further, importance rank value for each digital asset based on, for example, a measure of how frequently the user 201 uses the asset, this relating to distribution, i.e. distribution based on vale of each of the assets; para. [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by Mack and Chase, to include the features of identifying additional owners, as taught by Herrin. Given that Mack acknowledges owner registration is part of a centralized asset registration system {para. [0033]}, one of ordinary skill in the art would have been motivated to implement solutions that document and facilitate ownership transfer, as taught by Herrin, in order to maintain up-to-date ownership records, thereby ensuring business continuity {para. [0002] of Herrin}. One of ordinary skill in the art would have been motivated to ensure business continuity, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mack and Chase with Herrin.
The combination of Mach, Chase, and Herrin doesn’t explicitly disclose: determining, using the computer, nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets.
However, Shani teaches a similar system for role-based assessment for an IT management system. Shani discloses: determining, using the computer, nonobvious relationships associated with the owned assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the asset {as roles 34 are also linked to traits 36, the weights can be used to determine the relative strength of an indirect link, i.e. determined nonobvious relationship, between an asset 32 and a role 34, this determining including identifying the nonobvious relationship, i.e. relative strength, and associated metadata, i.e. trait; para. [0015]}; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned assets {map engine 82, responsible for block 148, can include mapping roles to traits and assets to traits such that the assets are indirectly mapped to the roles via shared trait mappings, i.e. built model of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned assets; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Mack, Chase, and Herrin, to include the features of modeling direct and nonobvious relationships between assets and users, as taught by Shani. Given that the combination of Mack, Chase, and Herrin acknowledges that relationships between individuals and assets are relevant in asset ownership {para. [0002] of Herrin}, one of ordinary skill in the art would have been motivated to model direct and nonobvious relationships with respect to assets, in order to facilitate mapping users with various assets managed by an organization, thereby ensuring proper assessment of assets being managed {para. [0001], [0008]-[0010] of Shani}. One of ordinary skill in the art would have been motivated to ensure assets are managed properly, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mack, Chase, and Herrin with Shani.

Claims 3 and 17
Regarding claims 3 and 17, the combination of Mack, Chase, Herrin, and Shani discloses the features of claims 1 and 16, respectively. Mack further discloses: after applying allocation rules and classification criteria to the physical assets received to generate a metadata tiered classification model of the physical assets {Area, Department, Class, and Style (ADCS) hierarchy, applied to the asset, defines a generated metadata tiered classification model; para. [0033], [0034]}; the asset being a physical asset {physical asset described in para. [0001]}.
Chase further discloses: the assets being part of a catalogue {the customer may request and manage a copy of a master asset catalog; col. 4, lines 55 to 60}.
Herrin further discloses: the computer calculating a nexus score for each asset representing a relative affinity of a nexus between identified individuals and entities other than the owner of the asset to the asset {usage profile, which quantifies, i.e. scores, the user interactions between the user and the asset and therefore defines a calculated nexus score, represents affinity of a nexus between individual and asset; para. [0017]}.


Claims 4 and 18
Regarding claims 4 and 18, the combination of Mack, Chase, Herrin, and Shani discloses the features of claims 3 and 17, respectively. Mack further discloses: the asset being a physical asset {physical asset described in para. [0001]}.
 Herrin further discloses: identified potential new owners designated by the owner and associated with the asset {a list of one or more potential new owners, i.e. individuals who receive the asset, may be identified in a visual display at step 313, where the new owners are selected from the other users who have accessed or modified the asset in question; para. [0041]}. 
Shani further discloses: determining direct relationships of identified potential new owners designated by the owner and associated with the physical asset {user story 22 asset type is associated directly via link 60 with the role of novice 44, i.e. a determined direct relationship; para. [0015]; note that the roles described by Shani correspond to identified potential new owners designated by the owner and associated with the physical asset; para. [0015]}; determining nonobvious relationships associated with the asset {as roles 34 are also linked to traits 36, the weights can be used to determine the relative strength of an indirect link, i.e. determined nonobvious relationship, between an asset 32 and a role 34; para. [0015]}; building a model of the direct relationships and the nonobvious relationships associated with the asset {map engine 82, which represents a built model, responsible for block 148, which includes mapped direct relationships and the nonobvious relationships associated with the asset; para. [0037]}; assigning a score to the direct relationships and the nonobvious relationships of the model representative of the relative affinity of a nexus between identified individuals and entities other than the owner of the physical asset to the asset {each link 28 may also include a weight for use in specifying a relative strength of the association, where the specified strength defines a score representative of the relative affinity of a nexus between roles to the asset, and based on the model defined by map engine 82; para. [0013], [0022]}; determining whether additional weight has been assigned to an identified individual or entity relative to the asset {additional weight determined in context of relative strength of indirect link as roles 34 are linked to traits 36 via weights; para. [0015]; note that role is being interpreted as an entity}; and altering the score for each additional weight assigned {weights for use in specifying a relative strength or score of the association, where it’s indicated that multiple weights alter the score; para. [0013], [0015]}.

Claims 5 and 19
Regarding claims 5 and 19, the combination of Mack, Chase, Herrin, and Shani discloses the features of claims 3 and 16, respectively. Mack further discloses: the value of the physical asset is calculated based on reference schedules, asset classification and associated metadata {reference schedules, given broadest reasonable interpretation and lacking a special definition, merely describes a table, which is described in para. [0014]; asset classification implemented via Area, Department, Class, and Style (ADCS) hierarchy; para. [0033], [0034]; categories selected define associated metadata; para. [0033]; these factor into the asset's value; para. [0044]}; the asset being a physical asset {physical asset described in para. [0001]}.
Herrin further discloses: the nexus score of the asset {usage profile, which quantifies, i.e. scores, the user interactions between the user and the asset and therefore defines a nexus score; para. [0017]}.

Claim 7
Regarding claim 7, the combination of Mack, Chase, Herrin, and Shani discloses the features of claim 1. Mack further discloses: the computer generating a report with the valuation {system 10 operator will then generate a report containing the asset's current value and the asset's value history record; para. [0046]; note that system operator relies on computer to generate report}; the asset being a physical asset {physical asset described in para. [0001]}.
Herrin further discloses: after the computer determining a recommendation for distribution of the assets to the identified individuals and entities other than the owner of the asset {one or more new owners or users, i.e. individuals other than the owner of the digital asset, are recommended for each identified asset; para. [0041]; digital asset management system may be employed to identify, prioritize, and transfer, i.e. distribute, asset ownership between users; para. [0016]}, distribution of the assets to the identified individuals and entities other than the owner of the asset {digital asset management system may be employed to identify, prioritize, and transfer, i.e. distribute, asset ownership between users, which includes the identified individuals and entities other than the owner of the asset; para. [0016]}.

Claim 9
Regarding claim 9, the combination of Mack, Chase, Herrin, and Shani discloses the features of claim 1. Mack further discloses: the asset being a physical asset {physical asset described in para. [0001]}.
Herrin further discloses: the recommendation includes to whom the asset can potentially belong to {one or more new owners or users, i.e. individuals to whom the asset can potentially belong to, are recommended for each identified asset; para. [0041]}. 

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mack, Chase, Herrin, and Shani, further in view of Barnes (US 20110246212). 

Claims 2 and 20
Regarding claims 2 and 20, the combination of Mack, Chase, Herrin, and Shani discloses the features of claims 1 and 16, respectively. Mack further discloses: the value of each of the physical assets is determined looking up comparable value of other such physical assets which have been recently sold based on the metadata {asset value is determined by looking up comparable value of other such physical assets based on information from owner, i.e. metadata; para. [0042]; note that which have been recently sold is nonfunctional descriptive material, since it’s directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between the asset and metadata; accordingly, it’s given little patentable weight; see MPEP 2111.05}.
Chase further discloses: the assets being part of a catalogue {the customer may request and manage a copy of a master asset catalog; col. 4, lines 55 to 60}.
While examiner contends that which have been recently sold is nonfunctional descriptive material, in order to facilitate compact prosecution, examiner also relies on Barnes, which teaches a similar system for high value asset registration. Barnes discloses: comparing the high value asset to other high value assets by the artists that have sold in the market and modifying that valuation based on the uniqueness of the individual work and the demand for that work in the market {para. [0083]; note that recently is a broad term, where it could cover minutes, hours, years, or decades, depending on the context, which applicant has not established; Barnes apples regardless}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Mack, Chase, Herrin, and Shani to include the features of comparing assets to other sold assets to determine pricing, as taught by Barnes. Given that Mack acknowledges that an asset’s value fluctuates over time {para. [0002]}, one of ordinary skill in the art would have been motivated to look to assets recently sold in the market to calibrate pricing accordingly, as taught by Barnes, in order to ensure accurate pricing. One of ordinary skill in the art would have been motivated to ensure accurate pricing, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mack, Chase, Herrin, and Shani with Barnes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mack, Chase, Herrin, and Shani, further in view of “The Search Is On” by Gary Anthes (hereinafter Anthes; NPL previously attached).

Claim 6
Regarding claim 6, the combination of Mack, Chase, Herrin, and Shani disclose the features of claim 3, but doesn’t explicitly disclose: the nonobvious relationships are determined through data mining.
However, Anthes teaches a similar system that scans and extracts information from a large databases. Anthes describes applications of “perpetual analytics” in real-time, which is relevant given that Mack discloses updating databases to include upgraded or otherwise improved versions of currently registered assets {para. [0030]}. Anthes discloses: the nonobvious relationships are determined through data mining {see page 1, second paragraph of Anthes: ‘Computerworld looked at some of this research and found companies perfecting techniques for machine learning, real-time analysis of data flows, distributed data mining.’}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Mack, Chase, Herrin, and Shani, to include the features of data mining, as taught by Anthes. Given that Mack describes a centralized registration database, where one of ordinary skill would recognize that such a database may contain large amounts of data {para. [0030] of Mack}, one of ordinary skill in the art would have been motivated to provide for real-time, perpetual analytics, as demonstrated by Anthes, thereby streamlining input and analysis from large, disparate data sources and assisting in the determination of nonobvious relationships {see page 6, paragraph under “Non-Obvious Relationship Awareness (NORA)” of Anthes}. One of ordinary skill in the art would have been motivated to monitor nonobvious relationships in order to facilitate asset management and ownership transfer, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mack, Chase, Herrin, and Shani with Anthes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mack, Chase, Herrin, and Shani, further in view of Brown et al. (US 20060253357).

Claim 8
Regarding claim 8, the combination of Mack, Chase, Herrin, and Shani discloses the features of claim 1, but doesn’t explicitly disclose: the recommendation includes destruction or decommissioning of the physical asset.
However, Brown teaches a similar system for managing digital assets and non-digital assets. Brown discloses: the recommendation includes destruction or decommissioning of the physical asset {workflow for destroying non-digital assets identified in the database 8 may comprise transmitting an e-mail message, i.e. a recommendation, to an employee at the location of the non-digital asset requesting that the asset be pulled and destroyed, i.e. destructed or decommissioned; para. [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Mack, Chase, Herrin, and Shani, to include the features of decommissioning assets, as taught by Brown. Given that Mack is directed to centralized asset registration {para. [0005]}, one of ordinary skill in the art would have been motivated to look to solutions that periodically decommission assets, as taught by Brown, in order to maintain compliance with management policies {para. [0028] of Brown}. One of ordinary skill in the art would have been motivated to ensure proper compliance, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mack, Chase, Herrin, and Shani with Brown.

Claims 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin in view of Mack and Shani.

Claim 10
Regarding claim 10, Herrin discloses: a method of determining a recommendation for allocation of an asset of an owner to identified individuals and entities other than the owner of the asset {one or more new owners or users, i.e. individuals other than the owner of the digital asset, are recommended for each identified asset; para. [0041]; digital asset management system may be employed to identify, prioritize, and transfer, i.e. distribute, asset ownership between users; para. [0016]}, based on an event which impacts a right to use the asset by the owner {certain events require the owner to transfer his or her work; for example, if the first user 10 leaves the organization or changes roles, i.e. events that impact a right to use the asset; para. [0019]:
the computer determining at least one asset affected by the event {after event, usage profile information 11-13 can be used to identify and recommend, i.e. determine, the most important digital assets for transfer to another user; para. [0019]};
the computer determining a recommendation of distribution of the assets to the identified individuals and entities other than the owner of the asset, based on the value of each of the physical assets {one or more new owners or users, i.e. individuals other than the owner of the digital asset, are recommended for each identified asset; para. [0041]; digital asset management system may be employed to identify, prioritize, and transfer, i.e. distribute, asset ownership between users; para. [0016]; value determination described in para. [0002]}.
Herrin doesn’t explicitly disclose: the asset being a physical asset; determining, using the computer, nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets; the computer reevaluating a value associated with the physical asset relative to the event based on the model.
However, Mack teaches a similar system for monitoring physical assets. Mack discloses: the asset being a physical asset {physical asset described in para. [0001]}; the computer reevaluating a value associated with the physical asset relative to the event based on a model {registered assets may also be periodically reevaluated after event, e.g. upon release of newer, similar asset, this process defining a model; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by Herrin, to include the feature of reevaluating assets based on events, as taught by Mack. Given that Herrin is directed to asset management and ownership transfer {para. [0001]}, one of ordinary skill in the art would have been motivated to implement solutions that facilitate periodic reevaluation, as taught by Mack, thereby assisting in determining an asset's current value for resale in case of said transfer {para. [0003] of Mack}. One of ordinary skill in the art would have been obtain accurate pricing for managed assets, and therefore it would have been obvious to one of ordinary skill in the art to modify Herrin with Mack.
The combination of Herrin and Mack doesn’t explicitly disclose: determining, using the computer, nonobvious relationships associated with the owned physical assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the physical asset; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned physical assets.
However, Shani teaches a similar system for role-based assessment for an IT management system. Shani discloses: determining, using the computer, nonobvious relationships associated with the owned assets, the determining of the nonobvious relationships including identifying the nonobvious relationships and the associated metadata for the asset {as roles 34 are also linked to traits 36, the weights can be used to determine the relative strength of an indirect link, i.e. determined nonobvious relationship, between an asset 32 and a role 34, this determining including identifying the nonobvious relationship, i.e. relative strength, and associated metadata, i.e. trait; para. [0015]}; building a model, using the computer, of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned assets {map engine 82, responsible for block 148, can include mapping roles to traits and assets to traits such that the assets are indirectly mapped to the roles via shared trait mappings, i.e. built model of identities and relationship of the identities associated with the individuals or the entities in real time, using the nonobvious relationships associated with the owned assets; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Herrin and Mack, to include the features of modeling direct and nonobvious relationships between assets and users, as taught by Shani. Given that the combination of Herrin and Mack acknowledges that relationships between individuals and assets are relevant in asset ownership {para. [0002] of Herrin}, one of ordinary skill in the art would have been motivated to model direct and nonobvious relationships with respect to assets, in order to facilitate mapping users with various assets managed by an organization, thereby ensuring proper assessment of assets being managed {para. [0001], [0008]-[0010] of Shani}. One of ordinary skill in the art would have been motivated to ensure assets are managed properly, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Herrin and Mack with Shani.

Claim 12
Regarding claim 12, the combination of Herrin, Mack, and Shani discloses the features of claim 10. Herrin further discloses: the computer calculating a nexus score representing a relative affinity of a nexus between the asset and the identified individuals and entities other than the owner of the asset {usage profile, which quantifies, i.e. scores, the user interactions between the user and the asset and therefore defines a calculated nexus score, represents affinity of a nexus between individual and asset; para. [0017]}.
Mack further discloses: the asset being a physical asset {physical asset described in para. [0001]};

Claim 13
Regarding claim 13, the combination of Herrin, Mack, and Shani discloses the features of claim 12. Herrin further discloses: potential new owners from the identified individuals and entities other than the owner of the asset designated by the owner and associated with the asset {a list of one or more potential new owners from the identified individuals associated with the physical asset may be selected, i.e. designated, from the other users who have accessed or modified the asset in question, i.e. owners; para. [0041]}. 
Mack further discloses: the asset being a physical asset {physical asset described in para. [0001]}.
Shani further discloses: determining direct relationships of potential new owners from the identified individuals and entities other than the owner of the asset designated by the owner and associated with the asset {user story 22 asset type is associated directly via link 60 with the role of novice 44, i.e. a determined direct relationship; para. [0015]; note that the roles described by Shani correspond to potential new owners from the identified individuals and entities other than the owner of the asset designated by the owner and associated with the asset; para. [0015]}; determining nonobvious relationships associated with the asset {as roles 34 are also linked to traits 36, the weights can be used to determine the relative strength of an indirect link, i.e. determined nonobvious relationship, between an asset 32 and a role 34; para. [0015]}; building a model of the direct relationships and the nonobvious relationships associated with the asset {map engine 82, which represents a built model, responsible for block 148, which includes mapped direct relationships and the nonobvious relationships associated with the asset; para. [0037]}; assigning a score to the direct relationships and the nonobvious relationships of the model representative of the relative affinity of a nexus between identified individuals and entities other than the owner of the physical asset to the physical asset {each link 28 may also include a weight for use in specifying a relative strength of the association, where the specified strength defines a score representative of the relative affinity of a nexus between roles to the asset, and based on the model defined by map engine 82; para. [0013], [0022]}; determining whether additional weight has been assigned to an identified individual or entity relative to the asset {additional weight determined in context of relative strength of indirect link as roles 34 are linked to traits 36 via weights; para. [0015]; note that role is being interpreted as an entity}; and altering the score for each additional weight assigned {weights for use in specifying a relative strength or score of the association, where it’s indicated that multiple weights alter the score; para. [0013], [0015]}.


Claim 15
Regarding claim 15, the combination of Herrin, Mack, and Shani discloses the features of claim 13. Herrin further discloses: the nexus score of the asset {usage profile, which quantifies, i.e. scores, the user interactions between the user and the asset and therefore defines a nexus score; para. [0017]}.
Mack further discloses: the value of the physical asset is calculated based on reference schedules, asset classification and associated metadata {reference schedules, given broadest reasonable interpretation and lacking a special definition, merely describes a table, which is described in para. [0014]; asset classification implemented via Area, Department, Class, and Style (ADCS) hierarchy; para. [0033], [0034]; categories selected define associated metadata; para. [0033]; these factor into the asset's value; para. [0044]}; the asset being a physical asset {physical asset described in para. [0001]}.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrin, Mack, and Shani, further in view of Chase and Barnes.

Claim 11
Regarding claim 11, the combination of Herrin, Mack, and Shani discloses the features of claim 10. Mack further discloses: the value of each of the physical assets is determined looking up comparable value of other such physical assets based on the metadata {asset value is determined by looking up comparable value of other such physical assets based on information from owner, i.e. metadata; para. [0042]; note that which have been recently sold is nonfunctional descriptive material, since it’s directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between the asset and metadata; accordingly, it’s given little patentable weight; see MPEP 2111.05}.
The combination of Herrin, Mack, and Shani doesn’t explicitly disclose: the assets being part of a catalogue; other such assets which have been recently sold. 
However, Chase teaches a similar system for an asset catalog management service. Chase discloses: the assets being part of a catalogue {the customer may request and manage a copy of a master asset catalog; col. 4, lines 55 to 60}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Herrin, Mack, and Shani, to include the features of an asset catalogue, as taught by Chase. Given that Herrin is directed to asset management and ownership transfer {para. [0001]}, one of ordinary skill in the art would have been motivated to implement solutions that facilitate cataloging assets with consistent and structured nomenclature, as taught by Chase, thereby streamlining asset registration. One of ordinary skill in the art would have been motivated use an asset catalogue to normalize and standardize entries of assets to this end {col. 9, lines 5 to 10 of Chase}, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Herrin, Mack, and Shani with Chase.
While examiner contends that which have been recently sold is nonfunctional descriptive material, in order to facilitate compact prosecution, examiner also relies on Barnes, which teaches a similar system for high value asset registration. Barnes discloses: comparing the high value asset to other high value assets by the artists that have sold in the market and modifying that valuation based on the uniqueness of the individual work and the demand for that work in the market {para. [0083]; note that recently is a broad term, where it could cover minutes, hours, years, or decades, depending on the context, which applicant has not established}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Herrin, Mack, Shani, and Chase, to include the features of comparing assets to other sold assets to determine pricing, as taught by Barnes. Given that Herrin is directed to asset management and ownership transfer {para. [0001]}, one of ordinary skill in the art would have been motivated to look to assets recently sold in the market to calibrate pricing accordingly, as taught by Barnes, in order to ensure accurate pricing. One of ordinary skill in the art would have been motivated to ensure accurate pricing, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Herrin, Mack, Shani, and Chase with Barnes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrin, Mack, and Shani, further in view of Anthes.

Claim 14
Regarding claim 14, the combination of Herrin, Mack, and Shani discloses the features of claim 13, but doesn’t explicitly disclose: the nonobvious relationships are determined through data mining.
However, Anthes teaches a similar system that scans and extracts information from a large databases. Anthes describes applications of “perpetual analytics” in real-time, which is relevant given that Mack discloses updating databases to include upgraded or otherwise improved versions of currently registered assets {para. [0030]}. Anthes discloses: the nonobvious relationships are determined through data mining {see page 1, second paragraph of Anthes: ‘Computerworld looked at some of this research and found companies perfecting techniques for machine learning, real-time analysis of data flows, distributed data mining.’}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the asset management system, as taught by the combination of Herrin, Mack, and Shani, to include the features of data mining, as taught by Anthes. Given that the combination of Herrin, Mack, and Shani describes a centralized registration database, where one of ordinary skill would recognize that such a database may contain large amounts of data {para. [0030] of Mack}, one of ordinary skill in the art would have been motivated to provide for real-time, perpetual analytics, as demonstrated by Anthes, thereby streamlining input and analysis from large, disparate data sources and assisting in the determination of nonobvious relationships {see page 6, paragraph under “Non-Obvious Relationship Awareness (NORA)” of Anthes}. One of ordinary skill in the art would have been motivated to monitor nonobvious relationships in order to facilitate asset management and ownership transfer, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Herrin, Mack, and Shani with Anthes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 13-15, 18, 23, and 25 of copending Application No. 16/372,234. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to the assets being physical or digital, examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing data to substitute physical assets for digital or vice-versa, since the simple substitution of one known element for another producing a predictable result renders the claim obvious, and one of ordinary skill in the art would have been inclined to make such a substitution depending on the context of the assets to be distributed. Further, given that modern organizations manage both tangible and intangible assets, one of ordinary skill in the art would have been motivated to determine appropriate recourse when a change in asset ownership occurs, irrespective of the asset’s form. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 12/13/21 have been considered but are not persuasive. Examiner has responded to arguments in the order presented by applicant, with applicant’s page numbering and headings used for reference. Examiner is thanked for their amendments overcoming the previous claim objections.  

Claim Rejections under 35 U.S.C. § 112
	Applicant is thanked for their cooperation regarding the previous rejection under 35 U.S.C. § 112, noted on page 12. Accordingly, examiner has withdrawn this rejection.

Claim Rejections under 35 U.S.C. § 101
	On pages 12-26, applicant offers arguments regarding the rejection 35 U.S.C. § 101. While appreciated, applicant’s arguments are not compelling for the following reasons.
	Applicant provides a thorough explanation of patent eligibility guidance on pages 12-20. Applicant is thanked for their concise summary. Applicant goes on to state on pages 20-21: ‘Concerning step 1, Applicant's claimed invention in claim 1 is directed to a method. Therefore, step 1 is successfully fulfilled because the claimed invention is a process. Concerning Step 2A, the Office Action alleges that the claims are directed to an abstract idea. Applicant does not agree, and submits that the claimed invention does not fall within one of the enumerated categories, e.g., the claimed invention is not fundamental economic practices, or methods of organizing human activity, or an idea 'of itself', or mathematical relationships/formulas.’
	However, so far as examiner can tell, the claimed invention is directed to an abstract idea. Applicant’s own specification describes such, at para. [0001]: ‘The present invention relates to physical assets, and more specifically to determining a value of a physical asset relative to identified individuals, groups of individuals, an entity or group of entities, and providing a recommendation regarding allocation of the physical asset to the identified individuals, group of individuals, entity or group of entities.’ This would appear to fall squarely in Certain Methods of Organizing Human Activity, as it pertains to business relationships, and/or mental processes. 
	After citing Einfish, applicant states on pages 21-22: ‘Applicant contends that the output of Step 2A (of the IEG Quick Reference Sheet (2014)) should be that the claim(s) is not an abstract idea, and accordingly, the claims are patent eligible.’
	However, this is not persuasive for the reasons set forth above.
	On pages 23-24, applicant offers: ‘Regarding Prong two of Step 2A, assuming, in arguendo, that the claims are found to not be patent eligible, the analysis continues to Prong Two of the revised Step 2A. Applicant contends that amended independent claim 1 recites features beyond merely tying the invention to a particular operating environment including generic implementation of a computer (or computer based implementation) without imposing meaningful limitation on the scope of the claim. Thus, Applicant contends that amended claim 1 recites specific and meaningful limitation using a computer. Additionally, claim 1 at least recites additional elements that integrate the judicial exception into a practical application of the exception, which can include one or more improvements to a computer or computer technology. Thus, Applicant submits that the amended independent claims, considered as a whole, recite subject matter beyond an abstract idea.’
	As examiner articulated above, it’s the additional elements, alone and/or in combination, that are relied upon for this determination. The additional elements relating to computing elements (claim 1: “computer”; claim 10: “computer”; claim 16: “computer program product”; “computer”; “processor”; “one or more memories”; “one or more computer readable storage media”; “computer readable storage medium”; “program instructions”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0036], [0037], [0093] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. Accordingly, applicant’s argument is not persuasive.
	On pages 24-24, applicant offers, regarding Step 2B: ‘The features of amended claim 1 go beyond mental steps and further the specificity of the operations recited in claim 1 are beyond conventional and generic by using a computer to determine relationships of assets including associating metadata and building a computer model. The input of physical asset data in a catalogue is analyzed by the computer to determine nonobvious relationship in concert with associated metadata to generate a computer model. Thereby, the computer uses the model to determine and assign a value to the physical assets. The operations of the present invention transform the input data catalogued of the physical assets into a value output which includes nonobvious relationships associated with the physical assets, for example, beyond or in conjunction with a marketplace value. Thereby, additionally providing a practical application of valuating assets beyond market value which can include sentimental value.’
	Examiner acknowledges that applicant may arrive at a novel process (though the prior art applied above suggests otherwise); however, as currently claimed, this does not resolve the claims being directed towards the abstract idea(s) highlighted above. As MPEP 2106.05(I) describes: ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973.’ 
	For these reasons, applicant’s arguments are not persuasive, and examiner maintains the position set forth above.

Claim Rejections under 35 U.S.C. § 103
	Applicant offers on page 27: ‘None of the references, alone or in combination, teach the features of amended claim 1. The features of amended claim 1 include using a computer to determine relationships of assets including associating metadata, and building a computer model. Thereby, an input of physical asset data in a catalogue is analyzed by the computer to determine nonobvious relationship in concert with associated metadata to generate a computer model. The computer uses the model to determine and assign a value to the physical assets.’ However, as seen in the current rejection, necessitated by applicant’s amendments to the claims, examiner’s position is that the features are taught by Shani. Applicant is directed to the rejection above.
	With respect to the statements regarding other independent, dependent claims, examiner notes that applicant has argued their allowability over the prior art based on claim 1. Given that claim 1 (and other independent claims) remain rejected, this is not persuasive.
	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120047088, directed to modeling complex relationships based on database entries;
US 20100082696, directed to inferring business relationships;
US 20050108262, directed to retrieving data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/29/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689